In a proceeding pursuant to CPLR article 78 to compel the New York State Department of Taxation and Finance to issue a satisfaction of certain claims for sales and use taxes and penalties and interest, and to remove certain tax liens against the petitioner’s property, the petitioner appeals from a judgment of the Supreme Court, Richmond County (Amann, J.), dated January 25, 1988, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
*489Upon our review of the agreement settling the parties’ dispute concerning the extent of the petitioner’s sales tax liability, we find that its provisions did not waive the imposition of penalty and interest in addition to the agreed-upon amount of sales tax due and owing. Under these circumstances, we further find that the respondent is not equitably estopped from recovering penalty and interest (see, ScruggsLeftwich v Rivercross Tenants’ Corp., 70 NY2d 849; Matter of Daleview Nursing Home v Axelrod, 62 NY2d 30). Accordingly, the court properly dismissed the petition.
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Mangano, J. P., Brown, Rubin and Kooper, JJ., concur.